Title: To John Adams from William Gordon, 1 May 1776
From: Gordon, William
To: Adams, John


     
      My Dear Sir
      Jamaica Plain May 1. 1776
     
     It is almost too late to congratulate you upon our regaining Boston; but I may give you joy of our not having as yet relost it. We ought by this time to have had the harbour fortified so strongly, that a fleet could not have ventured in to have insulted the town, without paying dear for it: but there has been strange not-doings. You will ask me, who is to blame? Should I answer without reserve, I would say the Assembly in not exerting themselves more vigorously for the defence of the capital. (Inter nos their capitals want to be informed and set right.) I would add General Ward for suffering matters of importance to be so disregarded and in sleeping so over them; I would further mention, the inhabitants in complaining, being uneasy, and yet not calling a town meeting and agreeing to turn out and work. In truth we have been for too long time past amazingly disordered; however as in other cases, every culprit pleads not guilty, and like old Adam shifts the blame from himself to another. We are however at last doing better. Was upon Dorchester hills yesterday, and met with two twelve pounders on each, carried there the latter end of last week, besides an howitzer on that next to the neck, which had been there for some considerable time. Fort hill goes on sure, and begins to make a respectable figure. Went from the hills to Dorchester Point where the Committee have been directing the erection of a fort. Was much pleased with it. The work is as neat and good as any of the regulars. Yesterday they were carting on the timber for the platforms which will be soon laid; and in a few days I apprehend the fort will be so far perfected as to be capable of defending the entrance of the harbour. Shirley’s battery is to undergo an immediate repair. I flatter myself that by the latter end of the next week, if the enemy do not pop in upon us before, we shall be capable of setting them at defiance.
     All the above is foreign to what has occasioned my putting pen to paper, and interrupting your labours for the publick. Tis of the greatest  consequence that the continental currency be kept up. Tis however a fact that it is depreciating, and that milled dollars are reckoned several per cent better. The reason of this I suppose lies not in any want of confidence in the Congress; but the quantity that has been emitted by making it plenty has produced this effect. This depreciation will occasion an advance upon all articles and thereby add greatly to the expence of the war. Will it not therefore be expedient to borrow for the present year upon interest, to receive the bills in payment and then to make a fresh emission to the amount of what is paid in: hereby the circulating bills will be prevented increasing for the notes with interest will be hoarded up; or an emission of bills bearing interest, if that is thought best, will be subject to the same fate. The interest may be paid (or be made payable) a year hence, by that time the complexion of our affairs will be settled. Crown lands, unlocated, quit rents to the king, or his woods may be a collateral security. By the by before I for get it, there are many fine noble large masts in Kennebec river designed for the British navy, would the French King buy them tho’ at a low price and fetch them away, it might answer a very good purpose, by proving a bone of contention. Your time is too precious to be needlessly spent in reading long letters of little consequence. I shall therefore not interrupt you longer, than to assure you of my best wishes for your prosperity both temporal and spiritual, to request a kind remembrance to those honourable gentlemen of the Congress with whom I have the happiness of being acquainted (our own delegates especially) and to declare myself an independent Whig as was my namesake.
     
      William Gordon
     
     
      Understand that our Assembly are going to make the continental bills a legal tender, by an act of the general Court; should not other colonies do the like and the bills depreciate we shall as a Colony suffer greatly.
     
     
     Boston
     A number of the inhabitants have engaged to work two days in the week for six weeks in fortifying. I propose signing the paper to encourage by example.
     Tracy’s vessel is arrived at Kennebec immediately from Bourdeaux with 21,000 lb. of powder 12,000 lb. of sulphur and 16 pieces of large cannon.
    